Citation Nr: 1015147	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

In connection with his appeal, the Veteran presented 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge in October 2008.  A transcript of the 
hearing is associated with the Veteran's claims file.

When this case was previously before the Board in January 
2009, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right knee disability is manifested by pain and 
limitation of motion; flexion is not limited to less than 45 
degrees and extension is not limited to more than 5 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in July 2004 and May 2006.  
Although the May 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
February 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Under Diagnostic Code 5010, traumatic arthritis is rated 
under Diagnostic Code 5003.  That code provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R.             § 4.71a, Diagnostic Code 5260 
(limitation of  flexion of the leg) and Diagnostic Code 5261 
(limitation of  extension of the leg) may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Following the prosthetic replacement of a knee joint, a 
100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to Diagnostic Code 5256, 5261, or 5262, with 
a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable  
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right knee disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection for his right knee 
disability in a February 2005 rating decision.  A 10 percent 
disability rating was assigned under Diagnostic Codes 5010-
5260.  The Veteran appeals this decision, contending that the 
severity of his right knee disability warrants a higher 
rating.

The Veteran was first afforded a VA fee-basis examination for 
his right knee in August 2004.  At that time, the Veteran 
reported that he underwent right knee anterior cruciate 
ligament construction in December 2001 to repair his torn 
ligament.  Current symptoms noted included right knee pain, 
stiffness after sitting for a prolonged period of time, and 
inability to run.  The Veteran reported that his ability to 
perform daily functions was not affected during flare-ups, 
and he missed no time from work due to the condition.  An 
inspection of the knee revealed 6 scars, with the largest 
scar measuring 4.7 centimeters by .4 centimeter.  The scars 
were described as hyperpigmented and non-tender.  There was 
no disfigurement, ulceration, adherence, tissue loss or 
keloid formation.  There was no limitation of motion due to 
the scars.

Range of motion testing of the right knee revealed flexion to 
140 degrees and extension to zero degrees.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  Anterior and posterior draw signs and 
McMurray's testing were negative.  There was no evidence of 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  The examiner concluded by diagnosing the Veteran 
with status-post right knee anterior cruciate ligament 
surgery with residual intermittent pain.  He noted X-ray 
evidence of early arthritic changes of the tibio femoral 
joint.

The Veteran was afforded another VA examination in April 
2008.  At that time, the Veteran indicated that physical 
activity requiring the use of his knee triggered joint pain.  
He endorsed symptoms of pain, stiffness, swelling, 
tenderness, and flare-ups, but denied locking, instability, 
or subluxation.  The examiner's objective findings included 
mild effusion and tenderness, crepitus, and clicking and 
snapping sounds.  There was no instability, patellar 
abnormality, or meniscus abnormality.  Flexion was to 120 
degrees, while extension was to zero degrees.  A diagnosis of 
chondromalacia with limited flexion was assigned.  The 
examiner also determined that this disability posed no 
significant effects on the Veteran's usual occupation, but 
would have a moderate impact on his ability to play sports.

VA outpatient treatment records also discuss the Veteran's 
knee complaints and track symptoms and treatment.  In 
December 2006, it was noted that range of motion of the right 
knee was limited.  In August 2005, the Veteran complained of 
pain and stiffness at rest, while in November 2005 he 
described knee pain with activity.  Mild crepitus was noted 
in March 2008.  Moreover, the examiner noted that the Veteran 
will develop some traumatic arthritis and chondromalacia, but 
at that time he had good range of motion and the ligaments 
were intact.  An MRI in February 2008 revealed no meniscal 
tear, but a small Baker's cyst.

The Veteran also presented testimony before the Board in 
October 2008.  During the hearing, the Veteran reported 
having constant right knee pain, and indicated that his knee 
sometimes gets stiff if he is sitting around for awhile.  He 
also stated that the pain "comes and goes" throughout the 
day.

In sum, the evidence shows that the Veteran experiences pain 
and limitation of the right knee.  However, there is no 
evidence that flexion of the knee is limited to less than 45 
degrees or that extension of the knee is limited to more than 
5 degrees.  In addition, during VA examination, there was no 
additional limitation of motion after repetition.  Moreover, 
while pain was noted on examination, the objective evidence 
indicates that the pain experienced by the Veteran did not 
additionally limit range of motion.  There was no muscle 
atrophy, weakness, incoordination, etc.  Accordingly, with 
consideration of all pertinent disability factors, it is 
clear that the disability does not warrant more than a 10 
percent rating for limitation of flexion or a compensable 
rating for limitation of extension.

The Board has considered whether there is any other schedular 
basis to assign higher ratings but has concluded that there 
is none.  In particular, the Board notes that there is no 
evidence of locking of the knee.  Therefore, a higher rating 
is not warranted under Diagnostic Code 5258.  Finally, the 
Board has also determined that a separate rating is not 
warranted under Diagnostic Code 5257, as none of the medical 
evidence of record demonstrates recurrent subluxation or 
lateral instability.

The Board has considered the Veteran's statements, in 
particular his 2008 Board hearing testimony, regarding the 
severity of his right knee pain and the functional impact of 
this disability.  The Veteran has been granted a 10 percent 
disability rating because of the functional impairment 
resulting from the disability.  As explained above, the 
objective evidence shows that he does not have sufficient 
functional impairment to warrant a higher rating.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


